DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  has/have been considered by the examiner. 

Status of Claims
This action is in reply to the filing of 11/15/2022 .
Claims 1, 5, 7, 9, 13, 15 and 17 have been amended by Applicant.
Claims 2 - 4, 6, 8, 10 - 12, 14, 16, and 18 - 20 were previously presented by Applicant.
Claims 1 - 20 are currently pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
As in the previous office action, there is no 35 USC 103 rejection herein.
Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 10 - 12. Examiner respectfully disagrees, and the said 35 USC 101 rejection of all claims is maintained.
The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of the abstract idea to the particular technological environment of shipping items in available cargo space(s) on various routes, including making bids and offers thereto. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
As previously mentioned, the abstract idea set forth by the claims (which has not changed due to recent amendments) is:
shipping items in available cargo space(s) on various routes, including making bids and offers thereto.
Applicant apparently then argues that the invention is a practical application per 35 USC 101. Remarks 12. Examiner respectfully disagrees. All that has been accomplished per the recent claim amendments of 11/145/2022 is that the claims now expressly set forth that the entire operation of shipping cargo in spaces to and fro has been essentially computerized ("digital representations"). Remarks 11. This represents the classic case of computer automation of a previously known shipping task (abstract idea), and, as such, is not eligible subject matter per 35 USC 101.

Provisional Obviousness Type Double Patenting Rejection

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over  claim 1 of application number 17403826. Both of the above applications at issue have the same inventor.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.
Although the claims at issue are not identical, they are not patentably distinct from each other. Both sets of claims are directed toward methods, systems, and computer readable mediums for generic computer automating the shipping of cargo from A to B. 
The instant application's claims have added (see, for example, claim 1),  essentially two limitations to existing  claim 1 of the 826 Application, whereby the process herein now has "digital representations". Namely, that the process herein has been openly automated by a generic computer system. It would have been obvious to one skilled in the art at the time of filing to add the above express claim language to the claims of the ... 826 application, making it even more clear that this application is simply automating the application of 17403826.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claims 1 - 8 are directed to a method (process), claims 9 - 16 are directed to a system (machine), and claims 17 - 20 are directed to a CRM (machine), all of which are statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Independent claim 1 (and 9/17)  as amended recites, in part, the limitations of:
receiving data; determining locations; determining routes; providing exchanges; providing storage capacities for cargo; comprising market data including bids and offers; transmitting data; receiving data regarding acceptance of bids / offers and generating forward contracts. (note that the claim amendments do not change this analysis)
The several dependent claims either further refine the abstract idea of claims 1, 9, and 17, further apply computer elements as a tool to the abstract idea, and/or they further contain narrowing elements, as noted below:
utilize location data to aid delivery (claims 2, 10, 18); choosing available transportation modes (claims 3, 11, 19); utilize location data to aid delivery (claims 4, 12); generating a forward commodity contract, performing substitutions (claims 5, 13);  receiving condition data and determining routes (claims 6, 14); exchanging spaces, considering commodity contracts (claims 7, 15); conditions including cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, and/or highest safety and security level for route, emissions reduction  (claims 8, 16). (analysis incorporates recent claim amendments) 
The claim(s) thus recite the abstract idea of:
shipping items in available cargo space(s) on various routes, including making bids and offers thereto.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental economic principal or practice and/or a commercial / legal interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The communication network, database server(s), computing system, processors, memory, and non-transitory computer readable medium, additional computer limitations of the independent claims  are simply being applied as tools as against the abstract idea. The above said computer related elements additionally generally link the abstract idea above noted to transportation technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The computer related limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth with a high level of generality.
The dependent claims as above also lack any elements, including:
communication network, database server(s), computing system, processors, memory, and non-transitory computer readable medium, which are independent claim elements (as noted above) upon which the dependent claims are necessarily based;
additional computer related elements in the dependent claims (satellite navigation system)
non-computer related  elements in the dependent claims (various vehicles).
The sum total of the above claim elements fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional (computer) elements in the dependent claims are also set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it, and/or generally linking the abstract idea to transportation technology. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements also do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101.  
 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Dube (US20160321609A1) - A method includes obtaining a demand specification specifying a plurality of multi-modal freight shipment scenarios, each of the multi-modal freight shipment scenarios including at least a destination and an origin, generating, with a booking tool, a plurality of feasible multi-modal routes for each of the multi-modal freight shipment scenarios using route information from a carrier database, determining a plurality of business compliant routes among the plurality of feasible multi-modal routes for each of the multi-modal freight shipment scenarios using a rules specification specifying different business rules for each of the multi-modal freight shipment scenarios, comparing the multi-modal freight shipment scenarios by the business compliant routes determined for each respective one of the multi-modal freight shipment scenarios, and identifying at least one business rule, among the different business rules, affecting an aggregate cost-savings using the comparison of the multi-modal freight shipment scenarios. 
Burnett (US20160224935A1) - A system for optimizing selection of a carrier for a shipment at a shipment location includes an interaction optimization platform. The interaction optimization platform has a carrier interface and a progress interface. The carrier interface is configured to display, on a carrier display device, carrier data fields for receiving carrier information regarding equipment capabilities and/or availability corresponding to a carrier. The progress interface is configured to display, on the shipper display device, shipment information comprising the shipment location. A server is configured to, by execution of the interaction optimization platform, perform operations including receiving electronic data comprising the shipment information. Also, the server compares the shipment location to locations stored in a server memory. Data is transmitted to the carrier interface that includes an indication that the shipment location is within a predefined distance from at least one of the locations and also transmitting location features including a location name.
Pollak (US20140324633A1) - A computer system and associated methods for implementing an online freight services marketplace. Freight service offerings posted to the marketplace by carriers are matched to freight service requests from shippers. Compound service offerings are formed from freight service offerings having service parameters (lane, space, transit time, availability, price, and status) that accommodate load parameters (origin, destination, size, and weight) of the freight service request. Compound service offerings selected by the shipper are provisioned and reserved for subsequent dispatch. Role-based access controls within the marketplace restrict visibility of confidential information, such as carrier pricing and shipper identity. Automatic freight transaction facilitation includes shipper payment processing and shipping document generation. Status tracking capability may be augmented with alert messaging and/or in-transit re-planning to minimize the impact of common issues that threaten to defeat a shipment in progress..
Betancourt (US20120078743A1) - A marketplace may be provided to allow posting of transport jobs and bidding on various aspects of the transport jobs. For example, a carrier may bid on transportation of cargo while fuel providers may bid on the fuel provision. In some arrangements, the carriers may solicit bids for a fueling portion of a transport job that they wish to bid on, have already bid on or have won. Transport may correspond to the physical conveyance of cargo from origin to destination and may include vehicle costs, driver costs, carrier fees and the like. Fuel costs may refer to the cost of fuel and/or pumping fees. A system may automatically generate suggested routes for transport and determine a projected amount of fuel needed for the trip. Additionally, the system may automatically identify potential or projected refueling locations and select refueling stations or providers based thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698